Title: William O. Allen to Thomas Jefferson, 9 February 1810
From: Allen, William O.
To: Jefferson, Thomas


          
            Dr Sir,
            St Louis La 
                     9th Feby 1810.
          
           
		   On the 28–9 p. of the enclosed Book you will find “the Speech of Logan”—It bears date in London, 1780.
           
		   Your first addition, of the “Notes on Virginia” was, I believe, printed in Paris,—1783. A long time posterior to their appearance, the Authenticity of that much admired speech, was questioned, by the calumny, of L. Martin Esqr.
          In a Subsequent addition of the Notes, I have, with great pleasure, read, proof positive, as to the certainty of, and the transactions, attendant on, Logans Speech. But Sir, I have thought, that the Vagrant production, now sent, had not found its way to your library, at the date of the last addition. For that reason, I now intrude it, on your
			 attention.—It recently fell into my hands.
          An American, a Virginian, feels proud at the recollection, of his State and Country. And, that pride, is much elevated, by the honor of calling the Author, of the “Notes on Virginia” his fellow-statesman.
          May you live long to injoy, the harvest sown by your exertions.
          I am to you Sir, almost, a Stranger, yet your goodness will Accept, the tender of all my best Wishes: And be assured
          
            Dr Sir, that I am, Yr Obt Hbl: St
            Wm O Allens
          
        